Citation Nr: 1008416	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-00 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a right leg/hip/foot 
disability manifested by sciatica.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota which denied service connection for a 
November 2002 claim of sciatica of the right hip/leg/foot.  
Subsequently, a January 2006 rating decision granted 
entitlement to service connection for arthritic changes and 
degenerative disc changes, lumbar-sacral spine with an 
evaluation of 10 percent effective December 2005. Service 
connection also is in effect for degenerative changes of the 
right hip, evaluated as 10 percent disabling. 

The issue of entitlement to an increased rating for arthritic 
changes and degenerative disc changes, lumbar-sacral spine, 
to include entitlement to a separate rating for sciatica, has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action. 


FINDING OF FACT

No competent medical evidence establishes that the Veteran 
currently has a right leg/hip/foot disability manifested by 
sciatica that is separate from the service-connected low back 
disability.


CONCLUSION OF LAW

A right leg/hip/foot disability manifested by sciatica, 
separate and distinct from the service-connected low back 
condition, was not incurred in or manifested by active 
service. 38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 4.14, 4.71(a) (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009), defines VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102,  3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.

In this case, in a February 2003 letter, issued prior to the 
decision on appeal, the Veteran was provided notice regarding 
what information and  evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the Veteran and what 
information and evidence will be obtained by VA.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA examination reports, 
and a private medical examination reports and statements.

As discussed above, the VCAA provisions have been considered 
and met.  The Veteran was notified and aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the 
claims process by responding to notices and by providing 
written argument regarding his claims.  Thus, he was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Moreover, as the Board finds that 
the preponderance of the evidence is against the claim, the 
question as to a disability rating or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).


Pertinent Laws and Regulations 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131;  38 C.F.R. § 3.303(a).

The evaluation of the same disability under various diagnoses 
is to be avoided. Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation. Dyspnea, tachycardia, 
nervousness, fatigability, etc., may result from many causes; 
some may be service connected, others, not. Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14.


When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis 

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what 
evidence in the claims file shows, or fails to show, with 
respect to the claim. See Gonzales v. West, 218 F.3d 1378, 
1380, -81 (Fed. Cir. 2000) and Timberlake v. Grober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran contends that he is entitled to service 
connection for a right leg/hip/foot disability manifested by 
sciatica.

In June and July of 2000, the Veteran was assessed with 
sciatica of the right leg by a private medical provider, and 
treated with the use of orthotics.

The August 2003 VA examination revealed a diagnosis  of 
bilateral adductus longus tendinitis, tight hamstrings, 
varicosities of both lower extremities - the right greater 
than left, and unequal leg length - left greater than right.  
Furthermore, the examiner believed the Veteran's morbid 
obesity to be a contributing factor.  The radiological work-
up from this examination indicated only minimal superior hip 
joint space narrowing bilaterally, and a subchondral cyst in 
the right acetabulum, consistent with degenerative change.  
The degenerative hip disease was worse on the right side.  A 
bilateral X-ray of the knees revealed no significant joint 
space narrowing or chondrocalcinosis or marginal 
osteophytosis, essentially unremarkable.
  
In October 2003, upon request for clarification, the same 
examiner from August 2003 specifically opined that the 
Veteran's claim of sciatica was not secondary to his service-
connected bilateral foot condition, explaining that his 
symptoms suggest the possibility of piriformis syndrome.  The 
examiner further stated that tight hamstrings might be a 
contributing factor, and that it is quite possible that the 
Veteran has a herniated disc compressing the nerve root which 
is consistent with the symptoms of pain radiating down the 
right leg to the foot.  

A January 2006 rating decision granted service connection for 
arthritic changes and degenerative disc changes, lumbar-
sacral spine, with an evaluation of 10 percent effective 
December 2005.  

The Board points out that evaluation of the same disability 
under various diagnoses are to be avoided, as is the 
evaluation of the same manifestation under different 
diagnoses. See 38 C.F.R. § 4.14 (2009). In this case, the 
medical evidence demonstrates that the Veteran's sciatica is 
a symptom of his previously service-connected arthritic 
changes and degenerative disc changes, lumbar-sacral spine. 
The Board notes that a private medical opinion from December 
2005 referring to an MRI showing arthritic and degenerative 
changes along the lumbar sacral spine, diagnosed the Veteran 
with a low back disability.  Thus, the Veteran may seek an 
increased rating for his lower back disability, but he is 
unable to be compensated twice for the same disability stated 
in different terms.

In other words, there is no evidence that the claimed 
sciatica is a disability separate and distinct from the 
previously service-connected low back disability which has 
already been contemplated and compensated for by a 10 percent 
rating.  To be further compensated for sciatica, the Veteran 
should file a separate claim for an increased rating of his 
low back disability to include manifestations of sciatica.  
The claim will then be evaluated and rated according to the 
rating schedule set out in C.F.R. § 4.71(a).

In light of the above, because the medical evidence of record 
does not establish that the Veteran currently has a right 
leg/hip/foot disability manifested by sciatica that is 
separate from his service-connected low back condition, 
service connection  must be denied.  The evidence is not so 
evenly balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1101, 1131, 5107; 38 C.F.R. §§ 3.303, 4.14, 
4.71(a).


ORDER

Service connection for a right leg/hip/foot disability 
manifested by sciatica is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


